Citation Nr: 0203158	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  00-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for left 
shoulder dislocation, postoperative with scar (minor).

2.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service-connection for dental disability, 
the loss of two molars, for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to March 
1990 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  That decision granted service-connection for a 
left shoulder dislocation and assigned a noncompensable 
rating, and denied service-connection for both PTSD and the 
loss of two molars.

A videoconference hearing was scheduled before a Member of 
the Board to be held in February 2002.  The veteran did not 
report for the hearing.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The evidence reasonably shows that, since a VA 
examination on April 20, 2000, the veteran has functional 
impairment equivalent to slight limitation of motion of the 
left (minor) shoulder.
 
3.  The evidences does not support a current diagnosis of 
PTSD.

4.  The evidence shows that tooth #3 had a temporary crown on 
entry into active service and that tooth was subsequently 
treated and extracted within 180 days of entry into active 
service.

5.  The evidence reasonably shows that tooth #14 was 
fractured and subsequently extracted as a result of inservice 
trauma.

CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for left shoulder 
dislocation, postoperative with scar (minor) are met as of 
April 20, 2000, with an initial evaluation of zero percent 
appropriately assignable prior to that date.  38 U.S.C.A. 
§ 1155 (West 1999); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 and 5203 (2001).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).

3.  The criteria for entitlement to VA outpatient dental 
treatment for tooth #3 have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1712 (West 1991); 38 C.F.R. §§ 3.381, 4.149, 
4.150, 17.161-17.165 (2001).

4.  The criteria for entitlement to VA outpatient dental 
treatment for tooth #14 have been met.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 1991); 38 C.F.R. §§ 3.381, 4.149, 4.150, 
17.161-17.165 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examinations from August 1998 and April 
2000, a February 1999 letter from a private therapist, and 
the veteran's statements.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Entitlement to a Compensable Initial
Rating for Left Shoulder Dislocation

A.  Factual Background

Service medical records indicate that the veteran fell in 
October 1988 and injured his left shoulder.  In October 1989, 
he was admitted to the hospital with a diagnosis of a tear to 
the posterior aspect of the labrum of the left shoulder.  The 
veteran underwent an arthroscopy of the left shoulder with 
subsequent arthrotomy and resection of the partial tear.

A VA examination was conducted in August 1998.  The veteran 
reported a history consistent with his service medical 
records.  The veteran reported that shoulder pain was 
improved following the surgery and he had not encountered 
problems at work due to his shoulder since service.  It was 
additionally reported that he was not taking medication for 
the shoulder.  On examination, the veteran had a 15-
centimeter flat, smooth, nontender scar along the posterior 
side of his left shoulder.  There was no keloid.  There was 
no gross evidence of muscle atrophy or impairment of the left 
arm movement.  The range of motion of the left shoulder was 
elevation 180 degrees and abduction 180 degrees.  An x-ray of 
the left shoulder was negative.  The diagnosis was status 
post arthrotomy and resection due to lateral tear, left 
shoulder.

The RO granted service-connection for left shoulder 
dislocation, postoperative with scar (minor) in a September 
1998 rating decision.  An initial noncompensable disability 
rating was assigned.

A VA examination was conducted on April 20, 2000.  The 
veteran was noted to be right handed.  He reported that since 
the surgery on his left shoulder, while in service, he did 
not have pain on a daily basis, but would notice that once or 
twice a month his left shoulder popped out, and he would 
notice a "pins and needles" sensation in the lateral three 
fingers.  The veteran indicated that certain movements above 
his head would aggravate the left shoulder pain.  He 
indicated that the pain he felt was more like an aching.  The 
veteran also reported that he noticed a weakness in the left 
hand.  Use of his left hand or shoulder in his current job 
would leave that extremity feeling exhausted after a period 
of about ten minutes.  On examination there was no swelling 
in the left shoulder.  The scar, on the back of the left 
shoulder, was well healed.  Forward flexion was 0 to 120 
degrees.  Left shoulder abduction was 0 to 90 degrees and the 
veteran complained of pain in the back of the left shoulder.  
External rotation was 0 to 90 degrees and the veteran denied 
pain.  Internal rotation was 0 to 90 degrees and the veteran 
denied pain.  There was a sensory disturbance noted in the 
lateral three fingers.  The diagnosis was left shoulder 
status post arthrotomy and resection due to rotator cuff 
tear, residual still seen.

B. Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service-connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service-connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service-connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the shoulder 
is considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the arm is limited at shoulder level.  A 20 
percent rating is also warranted  where motion of the minor 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is warranted where motion of the major 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is also warranted where motion of the 
minor arm is limited to 25 degrees from the side.  A 40 
percent rating is warranted where motion of the major arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for dislocation of the clavicle or 
scapula or for nonunion of the clavicle or scapula with loose 
movement.  The disability may also be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

Where there is limitation of motion which is noncompensable 
under the diagnostic code for a particular joint, a 10 
percent rating may be assigned under Diagnostic Code 5003.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or other 
satisfactory evidence of painful motion.

C.  Analysis

The veteran does not have a malunion, nonunion or dislocation 
of the clavicle or scapula as revealed by radiographic or 
other clinical studies.  Accordingly he does not meet the 
criteria for a compensable rating under Diagnostic Code 5203.  
As the nontender scar is not shown to be poorly nourished 
with repeated ulceration, painful or cause limitation of 
function of the affected body part, a compensable rating is 
not warranted for it.  38 C.F.R. § 4.118, Codes 7803-7805 
(2001).  

The August 1998 VA examination report noted that there was no 
gross evidence of impairment of the left shoulder movement.  
At that time, left shoulder elevation and abduction were both 
180 degrees.  The April 2000 VA examination report noted that 
forward flexion was 0 to 120 degrees, abduction was 0 to 90 
degrees, external rotation was 0 to 90 degrees, and internal 
rotation was 0 to 90 degrees.  The veteran denied 
experiencing pain with either external or internal rotation.  
He did experience pain in the back of the left shoulder 
during abduction.  Limitation of function of the left 
shoulder was not shown during this examination.

The Board finds that the residuals of the veteran's left 
shoulder injury are not shown to limit the motion of the 
joint to the degree necessary to warrant a 20 percent rating 
under Diagnostic Code 5201.  In this regard, the Board notes 
that none of the evidence demonstrates that motion of the arm 
is limited at shoulder level either on actual clinical 
evaluation of with consideration of limitation of function.  
Nevertheless, the Board notes that slight limitation of 
motion and pain on motion was noted in the April 2000 VA 
examination report and the veteran's history, as reported 
during that examination, has been considered.  The Board 
notes that this limitation of motion and pain on motion marks 
an increase in the severity of the veteran's disability 
during the appeal, as ascertainable on the date of the April 
2000 VA examination.  Accordingly, a staged rating is 
warranted in this instance.  See Fenderson at 126-27.  The 
Board finds that the evidence reasonably shows that the 
veteran meets the criteria for an initial noncompensable 
rating for left shoulder dislocation, postoperative with scar 
and that the criteria for a 10 percent rating for left 
shoulder dislocation, postoperative with scar under 
Diagnostic Code 5003 are met, effective April 20, 2000.


III.  Entitlement to Service-Connection for PTSD

A.  Factual Background

Service medical records indicate that the veteran sought 
mental health treatment in September 1989 following the death 
of his 17-month-old son.  The initial treatment note 
indicated the veteran was seen with his wife and the couple 
was grieving in an intense manner.  In October 1989 the 
veteran was diagnosed with uncomplicated bereavement.  
Service medical records indicate the veteran continued to 
seek counseling through March 1990.

A February 1990 treatment note in the service medical records 
indicated that the veteran sought treatment at the emergency 
room because of multiple personal problems.  He reported that 
he felt he was "going to hurt someone."  He was diagnosed 
with stress/anxiety reaction.  The veteran's report of 
medical history for his separation examination, conducted in 
February 1990, indicated that the veteran suffered from 
depression and anxiety after the death of his son in 
September 1989.  No other psychiatric disorders were noted on 
the examination report.

In a letter supporting his claim for PTSD, received in August 
1998, the veteran indicated that he had two stressors while 
in service: the death of his son due to medical negligence 
while being treated at a military facility; and the fall that 
led to his left shoulder injury.

In a February 1999 letter, a private therapist (Licensed 
Professional Counselor) indicated that he had treated the 
veteran in 1991-1992.  The therapist reported that the 
veteran had lost his son and the event seemed to have 
"significant effects on [the veteran]... and on the context of 
his life."  The therapist indicated that at the time he 
treated the veteran he appeared "to be suffering from 
Depression and possibly even some kind of Post Trauma 
disorder."  He also noted that recent contact with the 
veteran "seemed to indicate that he has continued to suffer 
the debilitating effects of this loss and the ensuing impact 
on his family."

A VA fee basis psychiatric examination was conducted in April 
2000.  The examiner indicated that no other medical records 
were available for review.  Background clinical information 
was elicited from the veteran in considerable detail.  The 
veteran reported that he had sought individual therapy after 
the death of his son to work through the grieving process.  
In addition, the veteran indicated that he had participated 
in marital therapy prior to his divorce.  The veteran 
reported no psychiatric hospitalizations for mental illness 
or chemical dependency.  The veteran indicated his belief 
that he had PTSD related to the death of his son.  He 
reported problems sleeping and with a low appetite.  The 
veteran indicated that he was experiencing financial 
difficulties.  He stated that he was socially isolated.  He 
stayed by himself and did not date.  The veteran reported 
that he was depressed after losing his job five years before.  
He could not find another job in his field.

On mental status examination, the veteran was ambulatory, 
alert and oriented times 3.  He was well groomed and clean.  
He had above average intelligence and his concentration and 
attention span were normal.  His memory was intact for past, 
recent and immediate recall.  His affect was friendly and he 
had a professional attitude.  He teared up at times 
communicating his sadness relating to the death of his son 
and his lack of luck finding another job in his field.  His 
mood was described as despondent.  The veteran denied 
suicidal or homicidal ideation or previous attempts to hurt 
himself.  His thought process was logical and well oriented.  
His thought content showed no manifestations of psychosis.  
He had no visual or auditory hallucinations and no paranoia.  
His insight was appropriate to his circumstances.  The 
examiner diagnosed the veteran with a depressive disorder, 
not otherwise specified (atypical depression) and a 
personality disorder, not otherwise specified.  He assigned a 
Global Assessment of Functioning Score (GAF) of 60 currently 
and 60 for the last year.

B.  Criteria

Service-connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service-connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service-connection to disease so diagnosed when the 
evidence warrants direct service-connection.  See 38 C.F.R. 
§ 3.303(d).

The award of service-connection for PTSD requires the 
presence of three elements: (1) medical evidence diagnosing 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).

C.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service-connection for PTSD.  As stated above, 
one of the requirements to establish service-connection for 
PTSD is a current medical diagnosis of PTSD.  38 C.F.R. § 
3.304(f).  Without such diagnosis, the claim fails.  Here, 
the veteran has not brought forth any evidence of a diagnosis 
of PTSD.  Service medical records indicate that the veteran 
was diagnosed with uncomplicated bereavement.  An April 2000 
VA fee basis examination report extensively reviewed the 
veteran's history and current clinical findings, and 
culminated in a diagnosis of a depressive disorder, not 
otherwise specified (atypical depression) and a personality 
disorder, not otherwise specified.

A private therapist, in a February 1999 letter, indicated 
that at the time he treated the veteran, 1991 to 1992, the 
veteran appeared "to be suffering from Depression and 
possibly even some kind of Post Trauma disorder."  That 
there might "possibly" be some kind of post trauma disorder 
is a speculative clinical circumstance and, when weighed 
against the fact of the fee basis psychiatrist's report being 
much more definitive, the fact remains that the preponderance 
of the evidence, as currently developed, clearly weighs 
against the veteran's claim.  While not wishing to minimize 
the significance of the veteran's background trauma, the 
reviewing psychiatrist diagnosed his situation as consistent 
with a depressive/personality disorder, rather than PTSD.

Because the weight of the evidence is against a finding that 
the veteran currently has PTSD, the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (The 
Court stated "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143- 44 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service-connection for PTSD, and there is no doubt to be 
resolved. Gilbert, 1 Vet. App. at 55.

IV.  Entitlement to Service-Connection for Dental Disability

A.  Factual Background

Service medical records indicate that the veteran had a 
temporary crown on tooth #3 and a filling in tooth #14 in 
October 1984.  A December 1984 treatment note indicated that 
there was gross decay present in the #3 tooth.  In addition, 
the tooth was noted to be non-restorable.  In April 1985, 
tooth #3 was extracted.  An August 1985 treatment note 
indicated that the veteran had received a blow to the chin 
and fractured tooth #14, which was extracted.

The veteran filed his claim for service connection for the 
loss of two molars in May 1998.  In his April 1999 notice of 
disagreement (NOD), the veteran stated that he was seeking 
dental treatment to fill the spaces left by the two molars.  
There are no other records in the file pertaining to dental 
treatment.

B.  Criteria

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis are not disabling conditions, and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381(a).  Each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service-connection.  A separate 
rating is required for dental trauma, even if service-
connection has been granted for numerous teeth.  38 C.F.R. 
§ 3.381(b).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4)  Teeth noted at 
entry as carious but restorable on entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  (5)  Teeth noted 
at entry as non-restorable will not be service-connected 
regardless of treatment during service.  (6)  Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

38 C.F.R. § 17.161 provides as follows:

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) The 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 90 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran. (ii) Those veterans discharged from 
their final period of service after August 12, 1981, who had 
reentered active military service within 90 days  after the 
date of discharge or release from a prior period of active 
military service, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such periods of service within 90 days from the date of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within 90 days after the 
date of correction.

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existences at 
the time of discharge or release from active service, which 
took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 180 days.  
(B) Application for treatment is made within one year after 
discharge or release.  (C) VA dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
Class IIR (Retroactive).  Any veteran who made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated as 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any reasons enumerated in 
§ 17.47(g).

(j) Class VI.  Any veteran's scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97 
(January 22, 1997).

C.  Analysis

Service medical records indicate that tooth #3 was extracted 
in April 1985 as a result of gross decay that was found to be 
present in December 1984.  The veteran's entrance examination 
noted that tooth #3 had a temporary crown on entry.  As the 
condition of tooth #3 was noted on entry and was extracted 
within 180 days of active service, that tooth may not be 
service-connected for treatment purposes as a matter of law.  
See 38 C.F.R. § 3.381.

Service medical records indicate that the veteran received a 
blow to the chin and fractured tooth #14.  The tooth was 
subsequently extracted.  The Board finds that, as the 
extraction of tooth #14 resulted from inservice trauma, a 
blow to the chin, tooth #14 may be service-connected for 
treatment purposes.  See 38 C.F.R. § 3.381.  The Board 
further finds that the veteran qualifies under Class II(a) 
for treatment purposes and may be authorized for any 
treatment indicated as reasonably necessary for the 
correction of his service-connected noncompensable condition.  
See 38 C.F.R. § 17.161(c).

ORDER

1.  Entitlement to an initial compensable rating for left 
shoulder dislocation, postoperative with scar (minor) is 
denied for the period prior to April 20, 2000.

2.  A 10 percent disability rating for left shoulder 
dislocation, postoperative with scar (minor) is granted, 
effective April 20, 2000, subject to the law and regulations 
applicable to the payment of monetary benefits.

3.  Service-connection for PTSD is denied.

4.  Service-connection for a dental disability, extraction of 
tooth #3, for the purpose of dental treatment is denied.

5. Service-connection for a dental disability, extraction of 
tooth #14, for the purpose of dental treatment is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

